Cynar, J.
(dissenting). 1 must respectfully dissent. On January 5, 1981, the trial judge sentenced the defendant to a straight six-month term in the county jail, however, he conditioned the sentence to provide for the review of the sentence in about three months and the release of the defendant earlier than six months depending on the defendant’s efforts to improve herself. Additionally, the trial judge stated that if the defendant were working full time, she would be released for work parole.
On March 23, 1981, the trial court, after taking proofs and hearing argument, suspended the remaining sentence upon repayment by the defendant of $425 expended in her behalf for attorney fees. The defendant made the payment as ordered.
By the trial court’s own order, authority over the defendant had not passed out of the trial judge’s hands. It would appear that the sentence, as originally imposed, was at least ambiguous, requiring a remand for resentencing. Justice will not be served, under the circumstances herein, by returning the defendant to jail. I would affirm.